DETAILED ACTION
Applicant's amendments and remarks, filed 11/10/20, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1, 2, 16, and 19 amended. The following is a complete response to the 11/10/20 communication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record found are Kim (US 2014/0276759), Lawrence (US 9,456,867), Wang (US 8,348,937). While Kim teaches an annular gap defining a flow path, this gap is between the proximal insert and an interior surface of the catheter body and not the tip body. Lawrence teaches a proximal insert having an annular gap (350 with gap for flow 346), but not the insert at least partially within the catheter body. Wang teaches a proximal insert 120, but not within the electrode tip body. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794